HEDRICK, Judge.
Plaintiff first contends “the trial court committed reversible error in granting defendants’ motion to amend their answer.” Plaintiff recognizes the well-established rule that a motion to amend “is addressed to the sound discretion of the trial judge,” Smith v. McRary, 306 N.C. 664, 671, 295 S.E. 2d 444, 448 (1982) (citation omitted), but contends that the court’s action in the instant case constitutes an abuse of discretion. We disagree, noting that plaintiff has failed to identify any prejudice resulting from the court’s ruling in this regard. This assignment of error is overruled.
Plaintiff next contends that “the trial court committed reversible error in setting aside the verdict and granting defend*340ants’ motion for judgment notwithstanding the verdict.” The un-controverted evidence discloses that plaintiff, a contractor, seeks to recover on a contract for construction of defendants’ house an amount in excess of the statutory limitations of his contractor’s license. The rule is clear that a contractor who violates statutory licensing requirements may not enforce a construction contract against an owner. Builders Supply v. Midyette, 274 N.C. 264, 162 S.E. 2d 507 (1968). Plaintiff seeks to escape imposition of this rule, however, by invoking the doctrine of “substantial compliance” most recently recognized in Barrett, Robert & Woods v. Armi, 59 N.C. App. 134, 296 S.E. 2d 10, disc. rev. denied, 307 N.C. 269, 299 S.E. 2d 214 (1982). The theory of “substantial compliance” relied on by plaintiff has been specifically and emphatically rejected by our Supreme Court in Brady v. Fulghum, 309 N.C. 580, 308 S.E. 2d 327 (1983). On this record plaintiff cannot collect more than $125,000.00 on his contract with defendants.
Affirmed.
Judge Braswell concurs.
Judge EAGLES dissents.